[ex102noticeofgrantandres001.jpg]
PACIFIC MERCANTILE BANCORP 2019 EQUITY INCENTIVE PLAN NOTICE OF GRANT AND
RESTRICTED STOCK AGREEMENT You have been granted the number of shares of Common
Stock of Pacific Mercantile Bancorp (the “Company”), as set forth below
(“Shares”), subject to the terms and conditions of the Pacific Mercantile
Bancorp 2019 Equity Incentive Plan (“Plan”), and this Notice of Grant and
Restricted Stock Agreement, including the attachments hereto (collectively, the
“Notice and Agreement”). Unless otherwise defined in this Notice and Agreement,
terms with initial capital letters shall have the meanings set forth in the
Plan. Participant: [PARTICIPANT NAME] Home Address: [HOME ADDRESS] Number of
Shares Granted: [TOTAL AWARDS] Grant Date: [GRANT DATE] Vesting Commencement
Date: [ALTERNATIVE VEST BASE DATE] Vesting (see Sections 2 and 3 [VEST SCHEDULE
TABLE] of this Notice and Agreement): All vesting shall cease immediately upon
the termination of your Continuous Service. By signing below, you accept this
grant of Share s and you hereby represent that you: (i) agree to the terms and
conditions of the Plan and this Notice and Agreement; (ii) have reviewed the
Plan (and the Plan’s prospectus) and this Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions of the Plan and this Notice and Agreement; (iv) agree to accept
as binding, conclusive, and final all of the Committee’s decisions regarding,
and all interpretations of, the Plan and this Notice and Agreement; and (v)
agree to promptly notify the Company in writing upon any change in your home
address indicated above. This Notice of Grant may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument. SMRH:4817-7075-7015.3 -1-



--------------------------------------------------------------------------------



 
[ex102noticeofgrantandres002.jpg]
PACIFIC MERCANTILE BANCORP By: __________________________ Title:
__________________________ Signature: _______________________ AGREED AND
ACCEPTED: Print Name: [PARTICIPANT NAME] PACIFIC MERCANTILE BANCORP 2019 EQUITY
INCENTIVE PLAN RESTRICTED STOCK AGREEMENT 1. Grant of Restricted Stock. The
Company has granted to you (the “Participant”) the number of shares of Common
Stock specified in the Notice of Grant on the preceding page (“Notice of
Grant”), subject to the following terms and conditions. In consideration of such
grant, the Participant agrees to be bound by the terms and conditions hereof,
and by the terms and conditions of the Plan. 2. Vesting. Until vested in
accordance with the schedule specified in the Notice of Grant and subject to
this Agreement, the Shares are subject to forfeiture by the Participant and
shall remain subject to the Company’s Return Right (defined in Section 3). The
risk of forfeiture shall expire and the Company’s Return Right shall lapse as to
the Shares granted in the amount(s) and on the date(s) specified in the Notice
of Grant or upon immediate acceleration as provided in this Agreement (each, a
“Release Date”); provided, however, that no Shares shall be released on any
Release Date if (i) the Participant has ceased Continuous Service on or prior to
such date, unless otherwise provided in this Agreement, or (ii) the Release Date
has been suspended in accordance with Section 10 hereof. Any and all Shares
subject to the Company’s Return Right at any time shall be defined in this
Agreement as “Unreleased Shares.” 3. Return of Restricted Stock to Company. Upon
the occurrence of a Return Event, the Company shall become the legal and
beneficial owner of the Unreleased Shares and all rights and interests therein
or relating thereto, and the Company shall have the right to retain and transfer
such Unreleased Shares to its own name. As used herein, “Return Event” shall
mean the termination of Participant’s Continuous Service for any reason other
than the death of the Participant, the Disability of the Participant, or a
Qualifying SMRH:4817-7075-7015.3 -2-



--------------------------------------------------------------------------------



 
[ex102noticeofgrantandres003.jpg]
Termination (as defined below). Notwithstanding the foregoing, the Participant
shall continue to own any Shares subject to the terms of the Plan and this
Agreement with respect to which the Participant has provided Continuous Service
through the Release Date(s) specified in the Notice of Grant for such Shares. 4.
Death of Participant. If the Participant’s Continuous Service terminates as a
result of his or her death, the vesting of all then Unreleased Shares shall
accelerate immediately such that the Return Right will have then completely
lapsed and Participant’s legal representative, his or her legatee, or the person
who acquired the right to this Agreement by reason of the death of the
Participant (individually, a “Successor”) shall become the legal and beneficial
owner of the Shares and all rights and interests therein or relating thereto and
shall have the right to retain and transfer such Shares to its own name. 5.
Disability of Participant. If the Participant’s Continuous Service terminates as
a result of his or her Disability, the vesting of all then Unreleased Shares
shall accelerate immediately such that the Return Right will have then
completely lapsed and Participant shall become the legal and beneficial owner of
the Shares and all rights and interests therein or relating thereto and shall
have the right to retain and transfer such Share s to its own name. 6.
Restriction on Transfer. Except for the transfer of the Shares to the Company or
its assignees contemplated by this Agreement, none of the Shares or any
beneficial interest therein shall be transferred, encumbered or otherwise
disposed of in any way until the Release Date for such Shares set forth in this
Agreement. In addition, as a condition to any transfer of the Shares after such
Release Date, the Company may, in its discretion, require: (i) that the Shares
shall have been duly listed upon any national securities exchange or automated
quotation system on which the Common Stock may then be listed or quoted; (ii)
that either (a) a registration statement under the Securities Act of 1933, as
amended (“Securities Act”) with respect to the Shares shall be effective, or (b)
in the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under the Securities Act and the Participant shall have
entered into agreements with the Company as reasonably required; and (iii)
fulfillment of any other requirements deemed necessary by counsel for the
Company to comply with applicable law. 7. Retention of Shares. To ensure the
availability for delivery of the Participant’s Unreleased Shares upon their
return to the Company pursuant to this Agreement, the Company shall retain
possession of the share certificates representing the Unreleased Shares,
together with a stock assignment duly endorsed in blank, in the form attached
hereto as Exhibit A. The Company shall hold the Unreleased Shares and related
stock assignment until the Release Date for such Shares. In addition, the
Company may require the spouse of the Participant, if any, to execute and
deliver to the Company the Consent of Spouse in the form attached hereto as
Exhibit B. When a Return Event or Release Date occurs, subject to timely
satisfaction of all applicable tax withholding requirements in accordance with
Plan Section 5.4, the Company shall promptly deliver SMRH:4817-7075-7015.3 -3-



--------------------------------------------------------------------------------



 
[ex102noticeofgrantandres004.jpg]
the certificate for the applicable Shares to the Company, the Participant or the
Participant’s Successor, as the case may be. 8. Shareholder Rights. Subject to
the terms hereof, the Participant shall have all the rights of a shareholder
with respect to the Shares while they are retained by the Company pursuant to
Section 7, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. If, from time to time prior to the
Release Date, there is (i) any stock dividend, stock split or other change in
the Shares, or (ii) any merger or sale of all or substantially all of the assets
or other acquisition of the Company, any and all new, substituted or additional
securities to which the Participant shall be entitled by reason of the
Participant’s ownership of the Shares shall be immediately subject to the terms
of this Agreement (including any vesting conditions) and included thereafter as
“Shares” for purposes of this Agreement. 9. Change of Control. (a) In the event
of a Change of Control, the vesting of all then Unreleased Shares shall
automatically accelerate such that the Return Right will have then completely
lapsed upon the occurrence of a Qualifying Termination if the Qualifying
Termination occurs on the date of or within one (1) year following a Change of
Control. For purposes of this Agreement and as used herein, “Qualifying
Termination” shall mean: (i) Participant’s Continuous Service is terminated by
the Company without Cause. (ii) Participant’s Continuous Service is terminated
by Participant within seventy five (75) days following the initial occurrence
(which must occur on or after the date of the Change of Control) of any of the
following conditions which arise without Participant’s consent and are not
remedied by the Company within thirty (30) days following written notice to the
Company of such condition from Participant (and such Participant notice must be
provided to the Company within thirty (30) days of the initial occurrence of the
condition): (A) a material diminution in Participant’s base compensation; (B) a
material diminution in Participant’s authority, duties or responsibilities; or
(C) a material change in the geographic location at which Participant must
perform his or her duties. (b) Following a Change of Control, the Company shall
become the legal and beneficial owner of the Unreleased Shares and all rights
and interests therein or relating thereto, and the Company shall have the right
to retain and transfer such Unreleased Shares to its own name on consummation of
the Change of Control, unless: SMRH:4817-7075-7015.3 -4-



--------------------------------------------------------------------------------



 
[ex102noticeofgrantandres005.jpg]
(i) the Company succeeds in obtaining an agreement of the other parties to the
Change of Control transaction, that provides for any of the following: (i) the
continuance of this Award and the Plan, subject to any adjustments in the terms
of this Award determined by the Committee to be necessary to maintain the
continued effectiveness of this Award and to preserve, but not increase, the
economic benefits conferred on the Participant by this Agreement, or (ii) this
Award to be assumed and the Plan to continue in full force and effect, or (iii)
there is issued by another party to the Change of Control transaction, in
exchange for or in substitution of this Award, a new award of comparable value
covering shares of such successor corporation or its parent corporation, with
appropriate adjustments as to the number and kind of shares, in which event the
Plan and this Award, or the new award substituted therefor, shall continue in
the manner and under the terms so provided, or (ii) the Change of Control takes
the form of a purchase of newly issued or outstanding shares of the Company, in
which the Company’s corporate structure is left unchanged and there is no plan
or intention to merge or combine the Company with another entity, such that the
Change of Control will have no adverse effect on the Award or the rights or
economic benefits conferred on the Participant by this Agreement. (c) Following
a Change in Control and notwithstanding Section 9(b) hereof, the Company shall
not compel the forfeiture of this Award except in accordance with the Plan. For
purposes of this Agreement and as used herein, the term “Cause” means, with
respect to the Participant, the occurrence of any of the following: (i)
Participant’s personal dishonesty, willful misconduct, or breach of fiduciary
duty involving personal profit, (ii) Participant’s continuing intentional or
habitual failure to perform stated duties, (iii) Participant’s violation of any
law (other than minor traffic violations or similar misdemeanor offenses not
involving moral turpitude), including but not limited to any state or federal
banking or securities law, (iv) Participant’s willful and intentional violation
of the bylaws, rules, policies or resolutions of the Company or Pacific
Mercantile Bank, a California banking corporation, or the rules or regulations
of or any final order issued by the Federal Reserve System, the California
Department of Financial Institutions, or the Federal Deposit Insurance
Corporation, (v) Participant’s material breach of any provision of an employment
or independent contractor agreement with the Company, or (vi) any other act or
omission by Participant that could reasonably be expected to adversely affect
the Company’s business, financial condition, prospects and/or reputation. In
each of the foregoing subclauses (i) through (vi), whether or not “Cause” exists
will be determined by the Committee in accordance with the Plan. Participant’s
Continuous Service shall be deemed to have terminated for Cause if, after
Participant’s Continuous Service has terminated, facts and circumstances are
discovered that would have justified a terminatio n of Participant’s Continuous
Service for Cause. 10. Suspension or Termination of Award. If at any time it is
suspected that Participant has committed an act that gives rise to the Company’s
right to terminate Participant’s Continuous Service for Cause (which includes a
failure to act), the Company may suspend any Release Date, pending a
determination of whether there was in fact an act giving rise to Cause. If it is
determined that Participant has committed an act giving rise to Cause, neither
Participant nor Participant’s Successor shall be entitled to receive any
SMRH:4817-7075-7015.3 -5-



--------------------------------------------------------------------------------



 
[ex102noticeofgrantandres006.jpg]
Unreleased Shares whatsoever and the Company shall automatically become the
legal and beneficial owner of all Unreleased Shares and all rights and interests
therein and relating thereto without any consideration to Participant. 11.
Legends. The share certificate evidencing the Shares, if any, issued hereunder
shall be endorsed with the following legend (in addition to any legend required
under applicable state securities laws): THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS UPON TRANSFER AND OBLIGATIONS TO
RETURN TO THE COMPANY, AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. 12. Tax
Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its employees or agents. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Participant understands that for U.S.
taxpayers, Code Section 83 taxes as ordinary income the difference between the
purchase price for the Shares, if any, and the fair market value of the Shares
as of the date any restrictions on the Shares lapse. In this context,
“restriction” includes the right of the Company to the return of the Shares upon
a Return Event. The Participant understands that if he/she is a U.S. taxpayer,
the Participant may elect to be taxed at the time the Shares are awarded as
Restricted Stock rather than when and as the Return Right expires by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within 30 days from the date of acquisition. THE PARTICIPANT ACKNOWLEDGES THAT
IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY
THE ELECTION UNDER SECTION 83(b), IF APPLICABLE, EVEN IF THE PARTICIPANT
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
PARTICIPANT’S BEHALF. 13. Clawback Policy. By accepting this Award, the
Participant is expressly acknowledging and agreeing to be bound by the Clawback
Policy provisions contained in Section 10.8 of the Plan. 14. Employment
Agreement. If any employment agreement (or other similar written agreement)
exists between Participant and the Company as of the Grant Date and expressly
includes a different definition of “Cause” than as set forth herein, the defined
term contained in the employment agreement (or other similar written agreement)
shall govern and shall supersede the definition of Cause set forth herein.
SMRH:4817-7075-7015.3 -6-



--------------------------------------------------------------------------------



 
[ex102noticeofgrantandres007.jpg]
15. General. (a) This Agreement shall be governed by and construed under the
laws of the State of California. This Agreement and the Plan, which is
incorporated herein by reference, represent the entire agreement between the
parties with respect to the Shares granted to the Participant. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. (b) Any notice, demand or request required or permitted t o be
delivered by either the Company or the Participant pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with a reputable courier service, or deposited in the U.S.
Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing. (c) The rights of the Company under
this Agreement and the Plan shall be transferable to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s successors and assigns. The rights and
obligations of the Participant under this Agreement may only be assigned with
the prior written consent of the Company. (d) The Participant agrees upon
request to execute any further documents or instruments necessary or desirable
to carry out the purposes or intent of this Agreement. (e) Should any provision
or portion of this Agreement be held to be unenforceable or invalid for any
reason, the remaining provisions and portions of this Agreement shall be
unaffected by such holding. (f) THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
RELEASE OF SHARES PURSUANT TO THIS AGREEMENT SHALL BE EARNED ONLY BY PARTICIPANT
RENDERING CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED HEREIN, AND NOT THROUGH
THE ACT OF BEING HIRED, APPOINTED OR OBTAINING SHARES HEREUNDER.
SMRH:4817-7075-7015.3 -7-



--------------------------------------------------------------------------------



 